Citation Nr: 1445100	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  12-01 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD), to include from asbestos exposure and secondary to pleural plaques.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to June 1970 and in the Naval Reserves from June 1970 to September 1974 and March 1981 to March 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  The Board remanded this issue to the Agency of Original Jurisdiction (AOJ) in November 2013.


FINDINGS OF FACT

The Veteran's COPD is not related to service, including asbestos exposure in service or to service-connected pleural plaques.


CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural Duties

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In February 2010, prior to adjudication of his claim, the RO sent the Veteran a letter providing notice that satisfied the requirements of the VCAA. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered, including private medical records.  VA provided examinations for the Veteran's COPD claim in June 2010 and September 2011.  There is no indication or assertion that the examination and opinions are inadequate for the claim decided herein.  

Following the Board's remand directives, the agency of original jurisdiction (AOJ) made numerous attempts to obtain service records from the Veteran's periods of active duty for training; however, the National Personnel Records Center and VA have determined these records are not available.  The AOJ sent the Veteran a letter in December 2013 explaining what additional development was needed and giving him notice to supply such evidence if it was in his possession.  Additionally, the RO obtained private treatment records.  In so doing, the AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  As discussed in more detail below, records from periods of reserve service would not assist in proving the claim at hand as there is no evidence to suggest the claimed disability developed, or existed, during those periods.  The Board has carefully reviewed the record and determines there is no available, pertinent outstanding evidence.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from disease or injury incurred in or aggravated in the line of duty, or any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from injury (but not disease) incurred in or aggravated in the line of duty. 38 U.S.C.A. §§ 101, 106; 38 C.F.R. § 3.6.

To establish entitlement to service-connected compensation benefits, a veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

Alternatively, service connection may be granted on a secondary basis for a disability that is proximately due to or the result of (caused) or permanently worsened beyond its natural progression (aggravated) by a service-connected disease or injury.  Allen v. Brown, 7 Vet. App. 439, 448-49 (1995) (en banc); 38 C.F.R. § 3.310.

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses, but not to determine the cause of COPD as this requires specialized knowledge and training to understand the complex nature of the respiratory system.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).  The Board also finds the Veteran credible, as his statements have been detailed and consistent. 

The Veteran has COPD currently.  The VA examiners in June 2010 and August 2011 diagnosed COPD.  VA and private treatment records show diagnoses and treatment for COPD throughout the period on appeal.

The evidence shows that the Veteran likely had asbestos exposure in service.  According to the Veteran's DD214 form, his military occupational specialty was shipfitter, or sheet metal worker.  In a March 2010 statement, the Veteran reported also working as a pipe fitter, handling insulation, and being exposed to asbestos.  Guidance from VA chief counsel notes that working in shipyards and insulation work are occupations involving asbestos exposure.  M21-1MR, Part IV, subpart ii, 2.C.9.f.  Therefore, the Veteran had exposure to asbestos in service.

The Veteran is service-connected for pleural plaques.

The evidence shows that the Veteran's COPD is not related to asbestos exposure or to pleural plaques.  The Veteran has a documented history of smoking for over 40 years.  The VA examiner in June 2010 concluded that COPD was less likely than not related to asbestos exposure because it was more likely related to cigarette smoking.  The examiner explained that COPD is not a condition recognized to be caused by asbestos exposure in current medical literature.  The June 2010 examiner also concluded that the pleural plaques condition was not significant enough to cause any impact on the Veteran's pulmonary functioning (i.e. COPD) because they are very tiny.  

Similarly, the VA examiner from August 2011 concluded that the Veteran's COPD was caused by cigarette smoking and less likely than not by asbestos exposure.   The examiner also concluded that COPD was not related to the pleural plaques because they are considered asymptomatic conditions and not considered to be causing any symptoms.  The examiner explained that medical literature recognizes effects of asbestos on the pleural lining of the lung resulting in two main conditions: pleural effusion and mesothelioma cancer.  Neither of those complications was seen in the Veteran.  

The Veteran's private provider in January 2009 and December 2009 also noted that COPD was due to long-standing cigarette smoking and tobacco use.  The August 2011 examiner and the Board have reviewed the medical research submitted by the Veteran.  However, this evidence also supports the conclusion that his COPD is due to smoking.  

The articles note that tobacco smoking accounts for 80 to 90 percent of COPD.  The articles discuss conflicting findings as to whether COPD can result from occupational hazards, such as asbestos.  The research is unclear, but even the studies finding a correlation between COPD and occupational asbestos exposure found that the results came only after years or decades of exposure.  Here, the Veteran only had three years of possible exposure.    

The Veteran's opinion that he has COPD from in-service asbestos exposure or the service connected pleural plaques is of little probative value.  He is not shown to possess the medical expertise needed to say what caused him to develop COPD. The VA examiners and private treatment providers do possess the necessary expertise.  Their opinions reflect consideration of an accurate history, and are consistent with cited medical literature.  They are of significant probative value.  There has been no medical opinion or literature that would support the Veteran's theory.

As mentioned above, VA was not able to obtain service records from the Veteran's periods of ACDUTRA.  However, the evidence shows that the Veteran developed COPD after he completed reserve service.  In his claim, the Veteran reported the onset of COPD was not until 2002.  Additionally, in the August 2011 examination, the Veteran reported developing a chronic cough about 14 years after service.  The Veteran separated from active duty in June 1970; 14 years after that date would be June 1984, after his last period of reserve service..

The weight of the evidence is against a finding that the Veteran's COPD is related to service or to service-connected pleural plaques.  See 38 C.F.R. §§ 3.303, 3.310.  As such, reasonable doubt does not arise, and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002).




						(CONTINUED ON NEXT PAGE)
ORDER

Service connection for COPD is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


